Title: To James Madison from John Faulkner and Others, [ca. post–2 December 1816]
From: Faulkner, John
To: Madison, James


        
          [post–2 December 1816]
        
        We the undersigned members of the Legislature of Kentucky do cordially recommend Robert Trimble Esqr. to the president of the United States, as a proper person to fill the office of district judge of the United States, for the District of Kentucky. He once filled a Seat on the bench of the Supreme court of this state for Some time; and resigned the office on account of the inadequate compensation attached to that office. Since that period he has been twice commissioned as judge of the same court, and on one of those occasions cheif justice of the State, which he declined to accept for the same reasons that occasioned his resignation in the first instance. From these proofs of the confidence of the State in him; and from his known character for integrity and talents, particularly those of a judicial nature, we have no hesitation in declaring it as our opinion that his appointment to the office for which we recommend him would be more congenial to the feelings and sentiments of the people of this State, than any other candidate for that office.
        
          John Faulkner[and ninety-five others]
        
      